Citation Nr: 0407951	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a April 1998 rating 
determination of the Nashville, Tennessee Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA records show that the veteran appointed Mr. R. Edward 
Bates, Attorney at Law, to represent him before the 
Department of Veterans Affairs (VA).  VA has revoked Mr. 
Bates' authority to represent VA claimants, effective July 
28, 2003.  This means that the Board of Veterans' Appeals, as 
well as other VA organizations, can no longer recognize Mr. 
Bates as his representative.  The veteran should be sent a 
letter concerning his representation choices.

The Board has received evidence on appeal pursuant to Board-
level claim development regulations which were recently 
invalidated.  At this time, cases in which development has 
been performed at the Board level are being remanded to the 
agency of original jurisdiction for initial consideration of 
evidence received at the Board.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should advise the veteran 
about his representation choices, now 
that Mr. Bates can no longer be 
recognized as his VA representative.

2.  The AOJ should consider in the first 
instance the evidence which has been 
received since the issuance of the March 
2003 supplemental statement of the case.

3.  he AOJ should continue to comply with 
VCAA.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


